DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 13-20 are withdrawn from consideration. Claims 1-12 are rejected. 
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Applicant’s election without traverse of Invention I, Claims 1-12 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 9, Lines 8 and 14 of Claim 2 and Lines 3 and 30 of Claim 9 recite the term “substantially”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how close to “linear”, “vertically”, or “horizontal” an object must be to be considered “substantially” in the said arrangement. 
	Claims 3-5 and 10-12 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al. (US 3,270,677 A), hereinafter Eller, in view of Kobayashi (US 2011/0209346 A1), hereinafter Kobayashi. 
Regarding Claim 1, Figures 1 and 3 of Eller teach a pump assembly suitable for driving connection to a power unit (attached to 17, not shown) to pump liquid (14) from an area to be drained to a discharge area (past 15), comprising: a pumping unit including an impeller having: an impeller housing with an impeller housing intake end, and an impeller housing outlet end and an impeller housing interior extending from the impeller housing intake end to the impeller housing outlet end; and an impeller assembly (10) in the impeller housing interior of the impeller housing, the impeller assembly including: an impeller hub (hub of 10); at least one impeller screw blade (blades on 10) extending from the impeller hub (hub of 10); and an impeller shaft (9) drivingly engaging the impeller hub (hub of 10) for rotation of the impeller assembly (10) in the impeller housing interior, the impeller shaft (9) configured for driving connection to the power unit (attached to 17); and at least one pump extension having a pump extension housing with a pump extension housing intake end, a pump extension housing outlet end and a pump extension housing interior extending from the pump extension housing intake end to the pump extension housing outlet end. See also annotated Figure 1’ and Figure 3’ provided below. Col. 1, Lines 43-60 describe the general structure and operation of the pump. Mentally dividing parts of housing of (5) into the impeller housing and pump extension housing satisfies the broadest reasonable interpretation of the housings as claimed, with the intakes being the upstream ends of the sections and the outlets being the downstream ends of the sections. Although not used in this rejection, note that MPEP 2144.04, V discusses obviousness as it relates to making a parts of a prior art portable or separable. 

    PNG
    media_image1.png
    855
    1001
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    534
    media_image2.png
    Greyscale

Eller does not expressly teach a diffuser having: a diffuser housing with a diffuser housing intake end disposed in fluid communication with the impeller housing outlet end of the impeller housing of the impeller, a diffuser housing outlet end and a diffuser housing interior extending from the diffuser housing intake end to the diffuser housing outlet end; and a plurality of diffuser vanes in the diffuser housing interior of the diffuser housing; the pump 
Figure 1 of Kobayashi teaches a pump assembly with a diffuser (30) having: a diffuser housing (12) with a diffuser housing intake end (upstream end of 12) disposed in fluid communication with the impeller housing outlet end of the impeller housing (11) of the impeller, a diffuser housing outlet end (downstream end of 12) and a diffuser housing interior extending from the diffuser housing intake end to the diffuser housing outlet end; and a plurality of diffuser vanes (31) in the diffuser housing interior of the diffuser housing (12); the pump extension housing intake end (upstream end of 13) disposed in fluid communication with the diffuser housing outlet end of the diffuser housing (12). The diffuser (30) helps convert the dynamic pressure of the fluid from the impeller (25) into static pressure. By setting appropriate angles of the diffuser vanes (31), the efficiency of the pump assembly is increased [0056, 0060-0061]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump assembly taught by Eller with a diffuser having: a diffuser housing with a diffuser housing intake end disposed in fluid communication with the impeller housing outlet end of the impeller housing of the impeller, a diffuser housing outlet end and a diffuser housing interior extending from the diffuser housing intake end to the diffuser housing outlet end; and a plurality of diffuser vanes in the diffuser housing interior of the diffuser housing; the pump extension housing intake end disposed in fluid communication with the diffuser housing outlet end of the diffuser housing as suggested by Kobayashi, to provide the benefit of improving the efficiency of the pump. 
Regarding Claim 2, as far as it is definite and understood, Eller and Kobayashi teach the pump assembly as set forth in Claim 1. 
a main pump housing including an intake pump housing segment disposed in fluid communication with the pump extension housing outlet end of the pump extension housing; a middle pump housing segment disposed in fluid communication with the intake pump housing segment, the middle pump housing segment disposed at an obtuse angle to the intake pump housing segment; an outlet pump housing segment disposed in fluid communication with the middle pump housing segment, the outlet pump housing segment disposed in substantially linear alignment with the middle pump housing segment; a main pump housing interior formed by the intake pump housing segment, the middle pump housing segment and the outlet pump housing segment; a shaft housing segment extending from the outlet pump housing segment and disposed in fluid communication with the main pump housing interior, the shaft housing segment disposed substantially in linear alignment with the intake pump housing segment; and wherein the impeller shaft (9) extends through the impeller housing interior of the impeller housing of the impeller, the pump extension housing interior of the pump extension housing of the pump extension and the intake pump housing segment housing, the middle housing segment and the shaft housing segment of the main pump housing. See also Figures 1’ and 3’ above. Mentally dividing parts of housing of (5) into the housing segments satisfies the broadest reasonable interpretation of the housing segments as claimed, with the intakes being the upstream ends of the sections and the outlets being the downstream ends of the sections. The modification in Claim 1 by Kobayashi provides the diffuser, with the shaft extending through the diffuser housing interior of the diffuser housing of the diffuser, as exemplified by Figure 1 of Kobayashi. The shaft must extend through the diffuser to reach the impeller.   
Regarding Claim 3, as far as it is definite and understood, Eller and Kobayashi teach the pump assembly as set forth in Claim 2. 
at least one impeller shaft housing disposed in communication with the shaft housing segment of the main pump housing, and wherein the impeller shaft (9) extends through the at least one impeller shaft housing. See also Figure 1’ above. 
Regarding Claim 4, as far as it is definite and understood, Eller and Kobayashi teach the pump assembly as set forth in Claim 3. 
Figure 1 of Eller teaches the assembly further comprising a shaft input housing disposed in communication with the at least one impeller shaft housing, and wherein the impeller shaft (9) extends through the shaft input housing. See also Figure 1’ above. 
Regarding Claim 5, as far as it is definite and understood, Eller and Kobayashi teach the pump assembly as set forth in Claim 4. 
Figure 1 of Eller teaches the assembly further comprising at least one input flange support (attachment of 16) extending from the shaft input housing and a shaft input flange (16) carried by the at least one shaft input flange support, and wherein the impeller shaft (9) extends through the shaft input flange (16). See also Figure 1’ above. 
Regarding Claim 6, Eller and Kobayashi teach the pump assembly as set forth in Claim 1. 
Figure 3 of Eller teaches wherein the at least one impeller screw blade comprises two impeller screw blades. See also Figure 1’ above. There are two blades seen in Figure 3.  
Regarding Claim 8, Eller and Kobayashi teach the pump assembly as set forth in Claim 1. 
Figures 1 and 3 of Eller teach the assembly further comprising an intake cap (8) carried by the impeller housing (via 11) of the impeller (Col 1, Lines 50-52). See also Figure 3’ above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eller and Kobayashi as applied to Claim 1 above, and further in view of Huppert et al. (US 3,163,119 A), hereinafter Huppert.
Regarding Claim 7, Eller and Kobayashi teach the pump assembly as set forth in Claim 1. 
Eller does not expressly teach wherein the impeller hub is tapered as claimed. However, tapering the hub would have been obvious in view of Huppert. 
Figure 4 of Huppert teaches a pump assembly wherein the impeller hub (30) is tapered. The tapering helps improve the performance of the impeller by matching a decrease in channel area to an increase in fluid velocity as the fluid is channeled downstream (Col. 3, Lines 4-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pump assembly taught by Eller-Kobayashi such that the impeller hub is tapered as suggested by Huppert, to provide the benefit of improving performance of the impeller. 

Claims 9-12, as far as they are definite and understood,  are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Allen et al. (US 6,474,962 B1), hereinafter Allen, and Spargo (US 2008/0317606 A1), hereinafter Spargo.
Regarding Claim 9, Figure 1 of Kobayashi teaches a pump assembly configured as a re-lift pump suitable for driving connection to a power unit (35) to pump liquid to a discharge area, comprising: a substantially vertically oriented pumping unit including: at least one impeller having: an impeller housing (11) with an impeller housing intake end, an impeller housing outlet end and impeller housing interior extending from the impeller housing intake end to the impeller housing outlet end; and an impeller assembly (25) in the impeller housing interior of the impeller housing, the impeller assembly (25) including: an impeller hub (hub of 25); at least one impeller blade (26) extending from the impeller hub (hub of 25); and an impeller shaft (36) drivingly engaging the impeller hub (hub of 25) for rotation of the impeller assembly (25) in the impeller housing interior, the impeller shaft (36) configured for driving connection to the power unit (35); at least one diffuser (30) having: a diffuser housing (12) with a diffuser housing intake end disposed in fluid communication with the impeller housing outlet end of the impeller housing (11), a diffuser housing outlet end and a diffuser housing interior extending from the diffuser housing intake end to the diffuser housing outlet end; and a plurality of diffuser vanes (31) in the diffuser housing interior of the diffuser housing (12); and at least one pump extension having a pump extension housing (13) with a pump extension housing intake end disposed in fluid communication with the diffuser housing outlet end of the diffuser housing (12), a pump extension housing outlet end and a pump extension housing interior extending from the pump extension housing intake end to the pump housing outlet end; a re-lift cap including a re-lift cap housing (14) disposed in fluid communication with the pump extension housing outlet end of the pump extension housing (13) of the at least one pump extension. The intake ends and outlet ends are interpreted to be the upstream and downstream ends of the respective parts. 
Kobayashi does not expressly teach wherein the blades are screw blades as claimed. 
Figures 4-4a of Allen teach a pump assembly with at least one impeller screw blade (49A) extending from the impeller hub (49B). The impeller is described as being an alternative to the propeller type pump shown in Figures 2-2A (Col. 6, Lines 58-61). Thus, Allen provides evidence that both impellers that have blades extending from a hub (49 of Figure 2) and blades that are arranged as screw blades (49A of Figure 4) are known in the art and are recognized to be both be capable of transporting liquid for a pump assembly with the expectation that they may be alternatives of one another. One of ordinary skill in the art would simply substitute known impeller types, predictably resulting in a pump assembly capable of transporting liquids. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump assembly taught by Kobayashi with at least 
Kobayashi and Allen do not expressly teach a substantially horizontal drain conduit arm disposed in fluid communication with the re-lift cap housing as claimed. However, a drain conduit arm would have been obvious in view of Spargo. 
Figure 1 of Spargo teaches a pump assembly with a substantially horizontal drain conduit arm (30) disposed in fluid communication with an outlet of the assembly. The drain conduit arm (30) allows for the output (proximate 6) of the pump to be moved to a different area that is further away, such as drainage ditch (40) [0012]. The outlet (18) of the pump assembly taught in Figure 1 of Kobayashi is already arranged in a horizontal fashion. Having a drain conduit arm such as that taught by Spargo would then allow the pumped fluid to be moved elsewhere instead of exiting immediately at (18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the pump assembly taught by Kobayashi-Allen with a substantially horizontal drain conduit arm disposed in fluid communication with the re-lift cap housing as suggested by Spargo, to provide the benefit of moving the fluid to a further location. 
Regarding Claim  10, Kobayashi, Allen, and Spargo teach the pump assembly as set forth in Claim 9. 
The modification in Claim 9 by Allen results wherein the at least one impeller screw blade comprises two impeller screw blades, as exemplified by blades (49A) in Figures 4-4A of Allen. The term “comprises” allows for embodiments with two or more blades. 
Regarding Claim 11, Kobayashi, Allen, and Spargo teach the pump assembly as set forth in Claim 9. 
Figure 1 of Kobayashi teaches wherein the impeller hub (hub of 25) of the assembly is tapered. 
Regarding Claim 12, Kobayashi, Allen, and Spargo teach the pump assembly as set forth in Claim 9. 
Figure 1 of Kobayashi teaches the assembly further comprising an intake cap (10) carried by the impeller housing intake end (upstream end of 11) of the impeller housing (11) of the impeller. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745